PER CURIAM.
As the lower tribunal did not rule on appellant’s motion for extension of time to file his motion for rehearing pursuant to Florida Rule of Criminal Procedure 3.050, appellant’s motion for rehearing was not timely filed. Therefore, rendition of the *744order denying appellant’s postconviction relief motion was not postponed pursuant to Florida Rule of Appellate Procedure 9.020(H)(1), and appellant’s notice of appeal was not timely filed. Accordingly, we dismiss this appeal for lack of jurisdiction.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.